NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30159

             Plaintiff - Appellee,               D.C. No. 2:11-cr-00058-RHW

   v.
                                                 MEMORANDUM*
JAMES ROBERT SORRELL,

             Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Eastern District of Washington
                     Robert H. Whaley, District Judge, Presiding

                              Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        James Robert Sorrell appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Appellant’s motion to submit this case on the briefs is
granted. See Fed. R. App. P. 34(a)(2).
      Sorrell contends that the district court erred by relying on impermissible

sentencing factors and by failing to explain adequately the sentence imposed. We

review for plain error, see United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.

2006), and find none. The record reflects that the district court considered the 18

U.S.C. § 3583(e) sentencing factors, did not consider impermissible sentencing

factors, and sufficiently explained its reasons for imposing the above-Guidelines

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                         2                                    14-30159